Case 13-31629        Doc 53     Filed 12/10/18     Entered 12/10/18 16:13:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 31629
         Leslie Holmes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/08/2013.

         2) The plan was confirmed on 01/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/24/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/21/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $586.13.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31629             Doc 53         Filed 12/10/18    Entered 12/10/18 16:13:03                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $35,540.79
           Less amount refunded to debtor                              $1,813.60

 NET RECEIPTS:                                                                                           $33,727.19


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,353.76
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $5,353.76

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                      Unsecured         688.00        701.33           701.33        701.33         0.00
 American InfoSource LP                  Unsecured         559.00        558.88           558.88        558.88         0.00
 American InfoSource LP as agent for     Unsecured      1,000.00         654.56           654.56        654.56         0.00
 Asset Acceptance                        Unsecured           0.00        306.20           306.20        306.20         0.00
 Children's Memorial Hospital            Unsecured         100.00           NA               NA            0.00        0.00
 Christ Hospital                         Unsecured         125.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         480.00        167.50           167.50        156.37         0.00
 Comcast                                 Unsecured         300.00           NA               NA            0.00        0.00
 Commonwealth Edison Company             Unsecured           0.00        398.30           398.30        398.30         0.00
 Mercy Hospital                          Unsecured          50.00           NA               NA            0.00        0.00
 PHH Mortgage Corporation                Secured      108,815.00    112,955.67       112,955.67            0.00        0.00
 PHH Mortgage Corporation                Secured        4,900.00     10,062.71          4,900.00           0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,513.00       1,513.02         1,513.02      1,513.02         0.00
 Portfolio Recovery Associates           Unsecured      1,083.00       1,083.88         1,083.88      1,083.88         0.00
 Quantum3 Group                          Secured        1,250.00       3,087.39         1,250.00      1,250.00       60.69
 Quantum3 Group                          Unsecured            NA            NA               NA            0.00        0.00
 Quantum3 Group                          Unsecured         752.00        752.08           752.08        752.08         0.00
 Quantum3 Group                          Unsecured         892.00        892.15           892.15        892.15         0.00
 Quantum3 Group                          Unsecured      1,126.00       1,126.35         1,126.35      1,126.35         0.00
 Quantum3 Group                          Unsecured            NA       1,837.39         1,837.39      1,837.39         0.00
 Resurgent Capital Services              Unsecured         811.00        737.51           737.51        737.51         0.00
 Springleaf Financial Services           Secured        2,326.00       2,165.53         2,165.53           0.00        0.00
 Sprint Corp                             Unsecured         800.00      1,198.70         1,198.70      1,198.70         0.00
 Toyota Motor Credit Corporation         Unsecured            NA           0.00           325.57        325.57         0.00
 Toyota Motor Credit Corporation         Secured       13,690.00     14,015.57        13,690.00      13,690.00    1,130.45




UST Form 101-13-FR-S (9/1/2009)
Case 13-31629        Doc 53      Filed 12/10/18     Entered 12/10/18 16:13:03             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $112,955.67              $0.00               $0.00
       Mortgage Arrearage                                 $4,900.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,855.53         $13,690.00           $1,130.45
       All Other Secured                                  $1,250.00          $1,250.00              $60.69
 TOTAL SECURED:                                         $134,961.20         $14,940.00           $1,191.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,253.42         $12,242.29              $0.00


 Disbursements:

         Expenses of Administration                             $5,353.76
         Disbursements to Creditors                            $28,373.43

 TOTAL DISBURSEMENTS :                                                                     $33,727.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
